RECORD IMPOUNDED

                       NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court."
     Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-3300-15T2


IN THE MATTER OF THE
COMMITMENT OF C.J.,

_______________________________

             Submitted May 23, 2017 – Decided June 13, 2017

             Before Judges Rothstadt and Mayer.

             On appeal from the Superior Court of New
             Jersey,   Law   Division,  Bergen County,
             Indictment No. 90-11-1427.

             Joseph E. Krakora, Public Defender, attorney
             for appellant (John V. Molitor, Designated
             Counsel, of counsel and on the brief).

             Gurbir S. Grewal, Bergen County Prosecutor,
             attorney for respondent (Ian C. Kennedy,
             Assistant Prosecutor, of counsel and on the
             brief).

PER CURIAM

       C.J. appeals from a January 29, 2016 order denying her request

to terminate her Krol1 status.           We affirm, substantially for the

reasons stated by Judge Margaret M. Foti in her January 25, 2016




1
    See State v. Krol, 68 N.J. 236 (1975).
oral decision and in her written amplification, R. 2:5-1(b), dated

April 26, 2016.

     We summarize the relevant facts.         In 1991, C.J. was found

"not guilty by reason of insanity" and placed on Krol status.

Since 1991, the court has periodically reviewed C.J.'s status.

Judge Foti reviewed C.J.'s Krol status on December 14, 20152 and

January 25, 2016.

     Counsel returned to court on January 25, 2016 for C.J.'s

continued Krol review hearing.        C.J.'s treating psychiatrist, Dr.

Paul Cusano, testified concerning C.J.'s mental health status.

Neither party objected to Dr. Cusano's qualifications as an expert

in the field of psychiatry.    Dr. Cusano told the judge that he had

been treating C.J. since 2002 but added that she had been receiving

mental health services at Vantage Health Systems since 1990.

     Dr. Cusano testified that C.J. was diagnosed with chronic

schizophrenia,    paranoid    type.       According   to   the   doctor,

individuals diagnosed with this condition suffer from "ongoing

continuous mental illness where you have persecutory, sometimes



2
  At the December 14 review hearing, the court received a brief
letter from C.J.'s treating psychiatrist, Dr. Paul Cusano. Due
to the brevity of the report, coupled with the fact that Dr. Cusano
was not in court to respond to questions regarding C.J.'s mental
condition, the judge adjourned the Krol review hearing to January
25, 2016.


                                      2                          A-3300-15T2
grandiose delusions and hallucinations."      Dr. Cusano prescribed

an injectable anti-psychotic medication to be administered every

four weeks.   He opined that if C.J. was not medication-compliant,

she would "decompensate," and become "hostile," "agitated," and

"paranoid."   Dr. Cusano concluded that C.J. should remain on Krol

status, continue her course of treatment with the medication and

receive individual therapy.      The doctor suggested that C.J.'s

status be reviewed in one year.

     Based on Dr. Cusano's testimony, the judge concluded C.J.

should remain on Krol status, subject to review in one year.        In

support of her decision, the judge incorporated her personal

observations of C.J.'s behavior during the hearings including that

she spoke loudly to herself, appeared agitated and had spontaneous

outbursts.      The   credible    testimony   of   C.J.'s   treating

psychiatrist, coupled with the judge's statement that C.J. "can't

sit still for 15 seconds in a courtroom without an outburst," led

the judge to conclude that if C.J. does not remain medication-

compliant, she is a danger to herself and others.

     Judge Foti denied C.J.'s request to terminate her Krol status.

The judge found the State met its burden by a preponderance of the

evidence that, absent medication, C.J. remained a danger to herself

and others.   The judge ordered C.J. to continue her treatment and



                                  3                          A-3300-15T2
medication and scheduled another Krol review hearing for January

2017.

     Our review of a Krol order is "extremely narrow, with the

utmost deference accorded the reviewing judge's determination as

to the appropriate accommodation of the competing interests of

individual liberty and societal safety in the particular case."

State v. Fields, 77 N.J. 282, 311 (1978).       We give great deference

to such determinations and set them aside "only where the record

reveals a clear mistake in the exercise of the reviewing judge's

broad discretion in evaluating the committee's present condition."

Ibid.; see also In re D.C., 146 N.J. 31, 58 (1996)(citing Fields,

supra, 77 N.J. at 311).

     Based upon our review of the record, we find that Judge Foti

properly denied C.J.'s request to terminate her Krol status.             The

judge made detailed fact-findings and credibility determinations

in her oral and written decisions.        The judge emphasized that C.J.

required    monthly   medication    administered     by    her     treating

psychiatrist to treat her mental illness.        There is ample support

in   the   record   for   the   judge's    determination   that,     absent

medication, C.J. would decompensate and become hostile, agitated

and paranoid thus posing a threat of harm to herself and others.

See In re W.K., 159 N.J. 1, 2 (1999).

     Affirmed.

                                    4                               A-3300-15T2